 DECISIONS OF NAI()NAL LABOR RELATI()NS BO()ARDClinton Corn Processing Company, a Division ofStandard Brands Incorporated and AmericanFederation of Grain Millers, AFL-CIOI)aniel Construction Company, a Division of DanielInternational Corporation and American Feder-ation of (;rain Millers, AFL-CIO. Cases 3-CA-9115 1, 3-CA-9361, and 3-CA-9115-2December 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MFNMBtIRSJlNKINS ANI) P NII ItOOn July 31, 198X(), Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, the General Counseland Clinton Corn Processing Company, herein Re-spondent Clinton, filed exceptions and supportingbriefs. Subsequently, Respondent Daniel Construc-tion Company, a Division of Daniel InternationalCorporation filed cross-exceptions and a brief insupport thereof and in answer to the GeneralCounsel's exceptions and a motion to strike certainportions of the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10()(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent Clinton Corn Proc-i Respondent Clnton's motion to strike certai portions of the (eneralCounsel's brief Io the Admilli straltit LaW. Judge is hereby d'iied be-u;use he Admnlistrative l.iu Judlge e ffecivel disposed if Iht malterSee fn 2 of his I)ecision.(Clilrary to the coltelltiolrlS of Rcrspondent (Iiton, the AdmrnnlsratiseL.aw Judge did not err by perrilillng Ihe comprlplainl to be amenilded ut thehearing to allege that aid Resplinll tirlton lrairt;ailel iri Ililtlwfulnio dltrlbultOll rule Mreover, the rigilial comriplaint contained all lle-gatrlon that Respolndent maintarined all Irunlawful Tio-slohiciation rule W'eagree with the Admiinlratise I a Judge that the amelldnlleit is closelyrelated to the rio-soliilation rule andrl thlt the iue s as fully litigatedAccordingly .we find Responldenlt (lirlltl as not denied duc prosess irpreudiced by the amendmentTIlhi General C(olunsel and Respondenl ( linlonl hase excepted to lcr-ltir credihility fitdings made hb the Adilistlrative l.al Judge It is theBllard's established polic nol to ovecrrule ail a.Idmiiiitrative law Iljudgesresolullonis vllh respect to credibility unless the lear preponlderance iofall Of the rle illlt vrdelce cosll rces us that the resolutiori are incor-rectl Standurd i)rv Wall Pndu(tr. I, )I NIR 544 (lqSl)), cn(dl 188I 2d 362 (d CIr 1951) We hta.lc careful examired the recorl illrd tfindno basis for rversling his findings253 NLRB No. 84essing Company, a Division of Standard Brands,Incorporated, Syracuse, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.IT IS I:UR'HER ORI)t-RII) that the complaint inCase 3-CA-9115-2 be, and it hereby is, dismissed.APPENDIXNorliF To EMPI.OIio'iStOosI 1I1) BY ()ORI)R OF I fIFNATIO()NA LABOR RI.AI IONS OARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has rdered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WI: Will I NOT give effect to rules containedin the employee handbook and the addendumwhich prohibit the employees from engagingin the following:Bring on to company property or use news-papers, magazines, pictures, pamphlets,books, drawings or other material not spe-cifically authorized.Solicitation or any other form of disturbing,or intimidating, employees during workinghours on company property.WI; Wii. NOT punish our employees by is-suing written warnings in an attempt to en-force the above rules.WI. Wll I NOT ill any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.Wli wit.l expunge from our records thewritten warning contained in Theodore R. Ki-jowski's evaluation of September 28, 1979.WtI will rescind the above rules from theemployee handbook and addendum and advise,622 CILINt()N C()RN PR()CISSING( C()MPANYin writing, each employ to whom we havegiven such handbook that said rules have beenrescinded.ClINTON CORN PRO('CLSSIN(; COMPA-NY, A DIVISION OF: STANI)ARI)BRANI)S, INCORPORATIEI)DECISIONSTA'I MN I )OF IT I CASFGtOR(,I. NORMAN, Administrative Law Judge: Thiscase was heard before me on December 18 and 19. 1979,in Syracuse, New York. It is based on unfair labor prac-tice charges filed by the American Federation of GrainMillers, AFL-CIO, herein called the Union, against Clin-ton Corn Processing Company, a Division of StandardBrands, Incorporated, herein called Respondent Clinton,and Daniel Construction Company, a Division of DanielInternational Corporation, herein called RespondentDaniel, alleging violations of Section 8(a)(1) and (3) ofthe National Labor Relations Act, herein called the Act.A consolidated complaint issued on June 26, 1979., al-leging that Respondent Daniel violated Section 8(a)(1)and (3) of the Act by terminating Jeanne Good (Case 3-CA-9115-2). Respondent Clinton was also charged withviolating Section 8(a)( ) and (3) because it allegedly"caused" that termination (Case 3-CA-9115-1). Therewere also allegations of independent 8(a)( ) violationsagainst Respondent Daniel and Respondent Clinton,through interrogation and creating the impression of sur-veillance.On November 20, 1979, Case 3-CA-9361 was consoli-dated with the above cases. The latter case alleged thatRespondent Clinton issued a written warning to one ofits employees, Theodore Kijowski, in violation of Sec-tion 8(a)(1) and (3), and further that Respondent Clin-ton's solicitation-distribution rule violated Section 8(a)(l)of the Act. Respondents' answers denied the commission of anyunfair labor practices as alleged in the consolidated com-plaint issued by the Regional Director for Region 3 onNovember 20, 1979.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. The General Coun-sel and Respondents filed briefs which have been careful-ly considered.2Upon the entire record, including my consideration ofthe briefs and my careful observation of the witnessesand their demeanor, I make the following:I Daniel filed a motion to sever prior to the hearing hut the monionhad not been ruled on. At the hearing the motion was granted and Cast3-CA-9361 as severed from Cases 3-CA-9115-I and 9115-2 How'eser.confusion arose over the scope of this severance when counsel for theGeneral Counsel rested her case against Respondent Daniel, hut refusedto rest as to Case 3-CA-9115-1 against Respondent Clinton. Whereupon.Respondent Daniel requested permission to withdraw the motion tosever. Permission was granted2 By motion dated Fehruary 3, 19 80 the General Counsel moved tostrike portions of the General Counsel's brief and to amend the ranscripiand reopen the record. That morion was opposed by Respondents D)aniland Clinton. I hereby deny the motion.FININ(,S () FAC( II. JURItSI)C I( IONRespondent Clinton has offices and plants at Clinton,loss a. and its corporate headquarters at New York. Ne,York. It has various other plants, places of business,sarehouses, and facilities throughout the United States,inel(iding a plant, place of business, and facility locatedat Montezuma. New York, where it is engaged in themanufacture, sale, and distribution of corn products, in-cluding sweeteners, animal feed, and related products. Inthe course and conduct of its business operations, Re-spondent Clinton purchases. transfers, and delivers to itsMontezuma, New York, plant goods and materialsvalued in excess of $50,000, which goods and materialsare transported to said plant directly from States of theUnited States other than the State of New York.Respondent Daniel is a corporation with its headquar-ters, the Daniel Building, in Greenville, South Carolina,and a plant, place of business, and other facility locatedin Montezuma, New York, where it is continuously en-gaged at said plant in the business of providing and per-forming construction, maintenance, and related services.Annually, Respondent Daniel purchases, transfers, anddelivers to its Montezuma, New York, plant goods andmaterials valued in excess of $50,000 directly from Statesother than the State of New York.Respondents Clinton and Daniel are now, and havebeen at all times material herein, employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.It. HI I .OR ORG.ANIZATIONAmerican Federation of Grain Millers, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III. THI Al IGE) UNFAIR ABOR PRACTICESThe FactsRespondent Clinton's Montezuma plant started operat-ing in December 1978. In January and February 1979,Respondent Daniel began providing Respondent Clintonwith construction and maintenance services. RespondentDaniel has delegated to its superintendent, Paul Elliott,complete responsibility for the day-to-day operations inMontezuma. Among his job duties are coordinating thework which Daniel performs for Respondent Clinton,maintaining and implementing manpower and workschedules, insuring that the necessary tools, equipment,and supplies are on hand, and directing Respondent Dan-iel's supervisors. Superintendent Elliott has final andtotal authority over Respondent Daniel's labor relationsat Montezuma.Respondent Daniel has a very small, one-room officeat Montezuma. Respondent Clinton's personnel do notwork in that office. Superintendent Elliott occupied thatoffice along with employee Jeanne Good, who has beenreferred to as clerk-timekeeper or office manager.Among her duties were maintaining the personnel files ofh23 I)4ICISI()NS OF) NAII()NAl. I .A()R RELI.ATIONS H()ARDRespondent Daniel employees, payroll functions, answer-ing the telephone, and receiving and sorting mail.Good was hired by Respondent Daniel on Monday,May 14, 1979, to work in Respondent I)aniel's office. Inthe beginning Good was involved in compilation of Re-spondent Daniel's employees' daily time and wage rates,which was then sent to Respondent Daniel's South Caro-lina office so that the weekly paychecks could he prc-pared and sent to the Montezuma plant. Good has previ-ously held jobs which involved confidential personnel in-fiormation such as wage rates. She testified that she as-sumced that the payroll information she worked with wasalso confidential.On the evening of May 17, 1979, Good went to theVFW hall in Montezuma, New York, to meet her hus-band and to pick up her daughter from a brownie meet-ing which she was attending at that hall. She entered.joined her husband and "the regulars" and ordered adrink. While there she learned that the Union was hold-ing a meeting for Respondent Clinton's employees in anupstairs room. The Union was not attempting to organizeRespondent Daniel's employees. Good was not awarethat a union was attempting to organize RespondentClinton's employees until told by "the regulars" and herhusband that she could get a free drink if she went to theunion meeting, which by then had been moved to adownstairs room behind the bar. Good went to the meet-ing, received the free drink, made some remarks, and re-joined her husband and the regulars at the bar when themeeting ended. Shortly thereafter a fight broke out, andGood left VFW hall.Good testified that at the meeting she raised a questionas to whether the Union could do anything for Respond-ent Daniel's employees, answered a question directed ather as to her own wage rate, and had a short conversa-tion with John Andry, union representative, at the end ofthe meeting as to whether employees of RespondentDaniel would be included in a union election.On the morning of May 18, 1979, Good mentioned toher supervisors, Elliott and Ivey Jarman, that she hadwitnessed a fight at the VFW on Thursday night (thenight before). They asked her if she had gone to theunion meeting. She answered she had gone to get a freedrink. Good also testified that during the morning Elliottasked if she had signed any card and she answered thatshe had not because the Union could not help heranyway.At the end of the workday that Friday, Dave Peartfrom Respondent Clinton telephoned Elliott to advisehim that Respondent Clinton had heard that Good dis-closed Respondent Daniel's confidential wage and salaryinformation at the VFW the previous night. In that con-versation, Peart and Elliott also discussed work schedul-ing and related matters. Following the phone conversa-tion, Elliott called Jarman out of the office and discussedPeart's telephone call with him. They decided to askGood if she disclosed confidential information as report-ed to them by Peart.Both Elliott and Jarman testified that when Good wasasked whether she had disclosed confidential informationat the meeting, she replied "Yes." On the other hand,Good testified on direct examination on being askedwhether she ever admitted to Elliott and Jarman that shehad revealed confidential wage rates, "No, I did not.When Mr. Elliott confronted me with that, my mouthfell open and a thousand things went through my head.And I said, I'm sorry." Good was also asked if she everdenied revealing any confidential wage data to either E'l-liott or Jarman. Her response was "No, I believe I said Idon't remember saying anything about it." Good ad-mitted knowing what Respondent Daniel's wage rateswere, and when asked whether the wage rates were uni-form her response was "Yes." Elliot gave Good a choiceof resignation or termination." She resigned.Good's versionAccording to Good, at the end of the afternoon onMay 18, 1979, as she came in from running an errand,Elliott asked her to sit down and then told her "I'mgoing to have to let you go." Good replied, "You're kid-ding." Elliott responded, "No I'm perfectly serious. Ijust got a phone call from Clinton Corn saying that youwere down at the VW plastered and shooting yourmouth off about salaries and rates of pay. They told meto get rid of you." Good said "They can't do that." Shesaid he then gave her a choice of resigning or being ter-minated, and she chose to resign. She stated further thatwhile Elliott made out the termination slip, Jarman con-firmed the call from Clinton. Jarman then walked Goodout to the gate and told her he was sorry they had to lether go, but if it had happened to Jarman, they wouldhave let him go because Clinton did not want a uniondown there. Good testified that she admitted that shehad disclosed her own rate but never admitted disclosingother wage rates, and, in fact, had not disclosed otherwage rates at the meeting.International Union Representative John Andry testi-fied that he made a presentation at the union organizingmeeting at the VFW hall. He said while at that meetinghe met Jeanne Good. Andry did not recall when Goodentered the meeting or when she left. He did recall talk-ing to her after the meeting. He stated that because ofthe confusion at the meeting he was not aware of anystatements that Good made concerning wage rates.Elliott's versionElliott testified as follows:On the morning of Friday, May 18, 1979, Goodcame in and stated that she felt bad; that she hadhad too much to drink the night before. She saidshe had been to the VFW, that they had a unionmeeting there. She said that they had three drinksand that someone was smoking marijuana and therewas a fight. She also said that someone slugged alady. Around 4:15 p.m. that day I received a phonecall from a Clinton Corn official who stated that hehad a pretty reliable source that said that he hadheard that Good revealed Daniel's wage structuresat the union meeting the night before. I thankedhim for the information and hung up. I then calledIvey Jarman, my general foreman, out of the roomand told him the information that I had heard and624 CLINTON CORN PROCESSING COMPANYwe talked about approaching Good and investigat-ing to see if what I was told was true. We wentback into the room and I asked Good if she re-vealed the wage structure at the meeting. She saidshe did. She said as the night progressed she didn'tknow what all she did say.Elliott denied stating to Good that "[t]hey told me Ihave to get rid of you." Or that "Clinton told me I haveto get rid of you." He denied asking Good if she signedthe union card; denied asking her who else attended theunion meeting or the names of the people who attendedthe union meeting. He denied asking her the identity ofthe union organizers or their names or when the nextunion meeting was to take place. He said that no unionhad ever attempted to organize the Daniel employees onthe Montezuma job. Elliott also denied ever stating toGood that Daniel knew the names of the people whowere in attendance at the meeting. He said that no em-ployee of Respondent Clinton ever directed, instructed,or ordered him to terminate any Daniel employee.Ivey Jarman's testimony corroborated the substance ofthe testimony of Paul Elliott. Elliott and Jarman bothtestified that they never asked Good if she signed aunion card, attended a union meeting, the names ofanyone at the union meeting, whether Daniel enployeesattended the union meeting, etc., nor did they hear eachother ask such questions. Good's testimony did not con-tradict the testimony of Elliott and Jarman in any materi-al respect, except she signed a card.I credit Elliott and Jarman and conclude that the Gen-eral Counsel has failed to meet the burden of proof thatRespondent Clinton or Respondent Daniel violated Sec-tion 8(a)(1) and (3) of the Act by discharging JeanneGood or violated Section 8(a)(1) of the Act by interroga-tion, or creating the impression of surveillance.Although I find that Jeanne Good was entitled to theprotection of the Act, Respondent Daniel terminatedGood for the sole reason that she disclosed confidentialinformation. Farlow Rubber Supply, Inc., 193 NLRB 570(1971); Vitronic, Incorporated, 183 NLRB 1067, 1076(1970); Clearwater Finishing Company, 100 NLRB 1473(1952), enfd. in pertinent part 203 F.2d 938 (4th Cir.1953).Theodore Kijowski and the no-solicitation ruleTheodore Kijowski, an employee of Respondent Clin-ton, engaged in the Union's organizing campaign at Re-spondent Clinton's Montezuma plant by soliciting unionauthorization cards from early July through September28, 1979. Kijowski solicited only during his free time,coffeebreaks, lunchtime, and before or after work. Hetestified that as he approached his fellow employees andtalked to them he did not stop anyone from working, al-though he did not know whether these employees wereon a break at the time.Respondent Clinton's employee handbookRespondent Clinton's employee handbook dated Sep-tember 1976, provides under the paragraph "Solicitationand Notices," as follows:Posting of Notices and other written material oncompany property without prior written approval isprohibited. General circulation or posting requiresthe approval of the supervisor and the plant man-ager. Circulation or distribution of literature inworking area or on working time and solicitation orany other form of disturbing emplovees during workingprohibited. [Emphasis supplied.]On December 5, 1979, Respondent Clinton distributedthe following to its employees under the title "EmployeeManual Addendum," and under II thereof it reads,"Other employee conduct that is caused for disciplinaryaction up to and including discharge, includes, but is notlimited to":2. Bring on to company property or use newspa-pers, magazines, pictures, pamphlets, books, draw-ings, or other material not specifically authorized.* * * * *4. Solicitation or any other form of disturbing, orintimidating, employees during working hours oncompany property.5. In case of misunderstanding or difference in in-terpretation of the above rules, the decision of thePlant Manager is final.Kijowski testified that when the addendum was givento him, Thomas Bas, director of human resources, read itout loud to a meeting of employees and asked if therewere any questions. But Kijowski indicated that he didnot ask any questions. Respondent Clinton stipulated thatby the issuance of the addenda no change in the no-so-licitation rule was affected.On September 28, 1979, Kijowski was given his 3-month evaluation. That evaluation contained, after thewords supervisor comments, "Idle time could be utilizedmore efficiently. Several times employee has been inother work areas visiting and interrupting the work ofothers. Further acts of this nature will result in disciplin-ary action in the form of probation leading to and in-cluding discharge." That evaluation was dated Septem-ber 28, 1979. At the time he was given his evaluation Ki-jowski was interviewed by his leadman, Bob Smith, whosigned the evaluation, and Smith's supervisor, DaveChandler. No comments were made concerning the por-tion of the evaluation quoted above. Kijowski testifiedthat, during that interview, either Smith or Chandler toldhim that he should not "cut them short and try to getthe Union in." Neither Smith nor Chandler denied tellingKijowski to keep quiet about the evaluation and not tocut them short, but Chandler denied any mention of theUnion. After receiving his evaluation, Kijowski stoppedsoliciting on behalf of the Union.3W 'Wilh respect Io the denial h Chandler and Smith that the Union asmentioned during the ealuation interview, I credit Kijowski 'who wasconsislent, or good memory, and posilive in hi, testimony625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Clinton's no-solicitation ruleThe wording of Respondent Clinton's no-solicitationrule is too broad in that it refers to "working hours" asopposed to "working time" and is therefore presumptive-ly unlawful. Fayetteville Industrial Maintenance, Inc., 218NLRB 888, 889 (1974).The use of the words "working hours" renders a rulesusceptible to the interpretation that solicitation is pro-hibited during all business hours, and therefore undulyrestricts employees' Section 7 rights. Although an am-biguous rule can be cured by showing that the rule wascommunicated to employees in such a way as to conveyclearly an intent to permit solicitation during breaktimeor other periods when employees are not actively atwork, no such showing has been made herein. Essex In-ternational. Inc., 211 NLRB 749 (1974); McBrides ofNaylor Road, 229 NLRB 795 (1977). The testimony ad-duced on behalf of Respondent Clinton is not sufficientto overcome the presumption of the unlawfulness of therule. It does not show that Respondent Clinton commu-nicated the rule to its employees in such a way as toconvey clearly an intent to permit solicitation duringbreaktime or other periods when employees are not ac-tively at work. Furthermore, with respect to Kijowski,the testimony is that he did not receive any "clarifica-tion," but that he engaged in solicitation on behalf of theUnion only during his lunchtime, breaktimes, and beforeand after working hours, and he was charged with vio-lating the rule.Accordingly, I find that the warning contained in Ki-jowski's evaluation, even though Kijowski received araise in pay following that evaluation, was an unlawfulpunishment inflicted by Respondent Clinton in an at-tempt to enforce an unlawful rule in violation of Section8(a)(l) and (3) of the Act. See Stoddard-Quirk Manujac-luring Co., 138 NL.RB 615 (1962).Kijowski's testimony that he stopped soliciting after hewas given a warning although he was soliciting only onhis own time and not on company time is an indication,at a minimum, that Respondent Clinton did not commu-nicate to all of its employees that soliciting was permit-ted on breaks, lunchtime, and before or after work. Ki-jowski testified that Respondent Clinton's addendum, re-ferred to above, was read to a general meeting of em-ployees without explanation. The addendum not onlyfails to clarify the rule, but indeed broadens the rule byspecifically prohibiting the bringing of any books, news-papers, etc., on company property. This is not restrictedto work areas, and, thus, constitutes unlawful a no-distri-bution rule. Pepsi-Cola Bottling Co. of Los Angeles, 211NLRB 870 (1974). find, therefore, that the maintenanceof the no-solicitation and no-distribution rule in this caseviolates Section 8(a)(l) of the Act. Stoddard-Quirk Man-ufacturing Co. upra.CONCLUSIONS o01 LAW1. Respondents Clinton and Daniel are employerswithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent Clinton violated Section 8(a)(l) of theAct by maintaining in effect an unlawful no-solicitation/no-distribution rule.4. Respondent Clinton has violated Section 8(a)(1) and(3) of the Act by issuing a written warning to employeeTheodore Kijowski in an attempt to force the unlawfulno-solicitation/no-distribution rule.5. Respondent Clinton has not violated Section 8(a)(l)and (3) of the Act by discharging Jeanne Good.6. Respondent Daniel has not violated Section 8(a)(1)and (3) of the Act by discharging Jeanne Good.7. Respondent Daniel has not violated Section 8(a)(1)of the Act by interrogation or creating the impression ofsurveillance as alleged in the complaint.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) aid (7) of the Act.THE REMEI)YHaving found that Respondent Clinton has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3) and Section 2(6) and(7) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act. Havingfound that Respondent Clinton maintained a "no-solicita-tion/no-distribution rule, which is too broad, and there-fore unlawful; and having found that Respondent Clintonunlawfully punished Theodore Kijowski in an attempt toenforce that unlawful rule, I shall recommend that Re-spondent Clinton cease giving effect to the no-solicita-tion/no-distribution rule and to expunge from its recordsthe written warning contained in employee Theodore R.Kijowski's evaluation dated September 28, 1979.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act. Ihereby issue the following recommended:ORDER4The Respondent, Clinton Corn Processing Company, aDivision of Standard Brands, Incorporated, Montezuma,New York, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Maintaining in effect the following rules containedin the employee handbook and addendum which prohibitemployees from engaging in the following:Bring on to company property or use newspapers,magazines, pictures, pamphlets, books, drawings orother material not specifically authorized.Solicitation or any other form of disturbing, or in-timidating, employees during working hours oncompany property.I4 n the eent rio exceptions are filed as provldld h Sec' 1)2 46 ofr heRules arid Regulations of he National abor Relalions Itoard, the find-ings, c(ncluslonrs, and recommended Order herein shall. as prosided inSec 12 48 o the Rules and Regulaionr,, he adopted by the Board andbecorm Ii, finldings, conclusions. aid ()rder, ad all objectians theretoshall he dleened aied for all purposes626 CLINTON CORN PROCESSING CO()MPANY(b) Punishing any employee by written warnings in anattempt to enforce the above rules.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the fllowing affirmative action which is nec-essary to effectuate the policies of the Act:(a) Expunge from its records the written warning conl-lained in Theodore R. Kijowski's evaluation, dated Sep-tember 28, 1979.(b) Rescind the above-quoted rules from the employeehandbook and addendum, and advise, in writing, eachemployee to whom it has given such handbook that saidrules have been rescinded.(c) Post at its plant in Montezuma, New York, copiesof the attached notice marked "Appendix."5Copies of5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in he notice reading "P'lsted hysaid notice on frms provided by the Regional Directorfor Region 3, after being duly signed by Respondent,shall be posted by it immediately upon receipt thereof.and be maintained by it for 60() consecutive days hereaf-ter, ill conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 3, in writ-ing, within 2() days from the date of this Order, whatsteps have been taken to comply herewith.3. All allegations of the consolidated complaint notspecifically found to be violations are hereby dismissed.()rdr of Ihe Nauional l.ahor Relations Board" shall read lPo'ed P'ursu-anl to a Judgment of the Illrted Sates Court of Appeals t-nforcing an()rder of the Natronal I abor Re;allions HBoard"627